NOTE: This order is nonprecedential
United States Court of A11peaIs
for the FederaI Circuit
AFTG~TG, LLC AND
PHILLIP M. ADAMS & ASSOCIATES, LLC,
Plain,tiffs-Appellants,
V.
GIGABYTE TECHNOLOGY CO., LTD.,
GIGABYTE GLOBAL BUSINESS CORPORATION,
AND MITAC INTERNATIONAL CORP.,
Defendants-Appellees,
and
AOPEN, INC., AOPEN AMERICA, INC., WISTRON
CORPORATION, WISTRON INFOCOMM (TEXAS)
CORP., AND ‘WISTRON INFOCOMM (AMERICA)
TECHNOLOGY CORP.,
_ Defen,dants-Appellees,
and
ITOX, LLC, DFI TECHOLOGIES, LLC, SHUTTLE,
INC., AND SHUTTLE INTERNATIONAL, INC.,
Defen,dan,ts-Appellees,
and
SUPER MICRO COMPUTER, INC.,
Defendant-Appellee,
and
RADISYS CORPORATION,
Defen,dant-Appellee,
§

AFTG-TG V. GIGABYTE TECH 2
and
ASROCK INCORPORATION AND
ASROCK AMERICA, INC.,
Defendan,ts-Appellees,
and
DFI, INC., DFI SAN JOSE, INC., DFI-ACP, FIC USA,
FIRST INTERNATIONAL COMPUTER INC.,
FOXCONN TECHNOLOGY CO., LTD., HON HAI
PRECISION INDUSTRIAL CO., LTD., JETWAY
COMPUTER CORP., JETWAY INFORMATION CO.,
LTD., AND UNIVERSAL SCIENTIFIC INDUSTRIAL,
Defendants
2011-1290
Appea1 from the United States District Court for the
District of Wyorning in case no. 10-CV-0228, Judge Nancy
D. Freudenthal.
ON MOTION
ORDER
Upon consideration of the appellants motion to volun-
tarily dismiss this appeal,
IT ls ORDERED THAT:
(1) The motion is granted 'I`he appeal is dismissed
(2) Each side shall bear its own costs.
(3) All pending motions are denied as m0ot.

3 AFTG-TG V. GIGABYTE TECH
FoR THE CoURT
 1 7  lsi J an Horbaly
Date J an Horbaly
C1erk
Ezekiel R. Dumke, IV, Esq.
MattheW J. Micheli, Esq.
Lae1D. Andara, Esq.
Jay F. Utley, Esq.
' Harold H. Davis, Jr., Esq.
Ronald S. Le1niuex, Esq.
Ma1y A. Throne, Esq.
Jane A. Michaels, Esq.
s2O
ISSUED AS A MANDATE:  1 7 
CCI
FILED
u.s. cover or m-penis son
ms FEnERAL cmcun
nAYi17zo11
.|AN HDRBALY
CLEH(